




Exhibit 10.11
HANESBRANDS INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective November 1, 2013)






--------------------------------------------------------------------------------






CERTIFICATE
I hereby certify that the attached document is the official version of the
Hanesbrands Inc. Executive Deferred Compensation Plan as amended and restated
effective November 1, 2013.
Dated this 23rd day of December , 2013.
HANESBRANDS INC.
By /s/ Virginia Piekarski    
Its Member, Employee Benefits Administrative Committee    




--------------------------------------------------------------------------------








Section 1

Introduction
1.1    The Plan and Its Effective Date. The Hanesbrands Inc. Executive Deferred
Compensation Plan was established as of January 1, 2006 and was subsequently
amended and restated. The Plan is hereby amended and restated again, effective
November 1, 2013.
1.2    Purpose.
(a)
The Company has established this Plan to allow Eligible Employees to defer
compensation as described herein. The Plan is intended to be a top-hat plan
described in Section 201(2) of ERISA.

(b)
Amounts deferred under the Plan on and after the Effective Date (and amounts
described in Paragraph 5 of Supplement I to the Plan) are subject to the
provisions of Section 409A of the Code; accordingly, as applied to those
amounts, the Plan shall at all times be interpreted and administered so that it
is consistent with such Code section notwithstanding any provision of the Plan
to the contrary.

1.3    Administration. The Plan shall be administered by the Committee. The
Committee shall have the powers set forth in the Plan and the complete
discretionary power to interpret its provisions. Any decisions of the Committee
shall be final and binding on all persons with regard to the Plan.
1.4    Plan Year. The Plan shall be administered on the basis of the Plan Year.

-1-    

--------------------------------------------------------------------------------






Section 2    
Glossary of Terms
2.1    “Annual Base Salary” means the regular rate of compensation to be paid to
the Eligible Employee for services rendered during the Plan Year while an
Eligible Employee, excluding elective deferrals under Code Section 125,
severance or termination payments, commissions, foreign service payments,
payments for consulting services and such other unusual or extraordinary
payments as the Committee may determine.
2.2    “Annual Bonus” means an Eligible Employee’s bonus for a year due under an
annual bonus plan or any other short-term incentive plan of the Company or an
Employer.
2.3    “Balance Calculation Date” means the date a Participant’s Deferral
Account is valued for purposes of making a distribution from such Participant’s
Deferral Account. For a distribution payable on a Distribution Date, the Balance
Calculation Date is the last business day of the month preceding the
Distribution Date; for distributions payable due to a Participant’s Separation
from Service or pursuant to Sections 5.2 and 5.3, the Balance Calculation Date
is the last business day of the month in which the Participant has a Separation
from Service, is determined to be totally disabled or dies, as the case may be.
2.4    “Beneficiary” means the individual(s) or entity designated by a
Participant to receive the balance of the Participant’s Deferral Account in the
event of the Participant’s death prior to the payment of the Participant’s
entire Deferral Account. To be effective, any beneficiary designation shall be
filed in such manner as prescribed by the Committee. A Participant may revoke an
existing beneficiary designation by filing another Beneficiary designation in
such manner as prescribed by the Committee. The latest beneficiary designation
received by the Committee shall be controlling. If no Beneficiary is named by a
Participant or if he survives all of his named Beneficiaries, the Deferral
Account shall be paid in the following order of precedence:
(a)
the Participant’s spouse (either opposite-sex or same-sex);

(b)
the Participant’s children (including adopted children), per stirpes;


-2-    

--------------------------------------------------------------------------------






(c)
the Participant’s beneficiary as designated by the Participant under the
applicable life insurance plan sponsored by the Company or the Employer; or

(d)
the Participant’s estate.

2.5    “Code” means the Internal Revenue Code of 1986, as amended.
2.6    “Committee” means the Employee Benefits Administrative Committee of the
Company.
2.7    “Company” means Hanesbrands Inc.
2.8    “Deferral” means the amount deferred pursuant to a Deferral Election and,
as the context warrants, includes an “Employer Deferral.”
2.9    “Deferral Account” means the bookkeeping account established in the name
of the Participant to hold all amounts deferred pursuant to the Participant’s
Deferral Elections or pursuant to an Employer Deferral. As described in
Supplement I to this Plan, separate rules apply to Transferred Participants’
Grandfathered Deferrals.
2.10     “Deferral Election” means a Participant’s irrevocable election to defer
receipt of a Long-Term Incentive Payment, an Annual Bonus, and/or Annual Base
Salary for a Plan Year.
2.11     “Distribution Date” means the specified date on which an Eligible
Employee elects to have a Deferral paid or begin to be paid, pursuant to a
Deferral Election.
2.12    “Effective Date” means the effective date of the Plan, January 1, 2006.
2.13    “Eligible Employee” means each executive of the Company or an Employer
who is identified as eligible by the Committee.
2.14    “Employer” means any subsidiary or affiliate of the Company incorporated
under the laws of any state in the United States that has adopted the Plan with
the consent of the Committee.

-3-    

--------------------------------------------------------------------------------






2.15    “Employer Deferral” means an amount credited to a Participant’s Deferral
Account by an Employer.
2.16    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
2.17     “Interest Account” means the Investment Fund under which interest is
credited to a Participant’s Deferral Account as specified in subsection 4.2(b).
2.18    “Investment Fund or Investment Funds” means the notional fund(s) or
other investment vehicle(s) designated pursuant to Section 4.2.
2.19    “Long-Term Incentive Payment” means any payment due with respect to
restricted stock units granted under the terms of the Stock Plan.
2.20    “Market Value” means the closing price of common stock of the Company on
the applicable day on the New York Stock Exchange Composite Transaction Tape.
2.21    “Participant” means any Eligible Employee who makes a Deferral Election
or has a Deferral Account under the Plan.
2.22    “Plan” means the Hanesbrands Inc. Executive Deferred Compensation Plan.
2.23    “Plan Year” means the calendar year.
2.24    “Re-Deferral Election” means a Participant’s irrevocable election to
extend a Distribution Date.
2.25    “Separation from Service” means a Participant’s termination of
employment due to retirement or otherwise, as defined in Treasury regulations
section 1.409A-1(h).
2.26    “Stock Equivalent Account” means the Investment Fund under which all or
a portion of a Participant’s Deferral Account is treated as if it is invested in
common stock equivalents.

-4-    

--------------------------------------------------------------------------------






2.27    “Stock Plan” means the Hanesbrands Inc. Omnibus Incentive Plan (as
amended from time to time) or any successor thereto that provides for the
issuance to Participants of common stock of the Company.
2.28    “Top-50 Employee” means an employee described in the Company’s
Procedures for Determining Top-50 Employees under Code Section 409A, as amended
from time to time.
2.29    “Trust” means the grantor Trust or Trusts, if any, that the Company or
an Employer may maintain to hold assets to be used for payment of benefits under
the Plan.
2.30    “Unforeseeable Financial Emergency” means a severe financial hardship to
the Participant resulting from (a) an illness or accident of the Participant or
of a dependent of the Participant; (b) loss of the Participant’s property due to
casualty; or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant as determined by the Committee.
2.31    “Valuation Date” means any business day on which a Participant’s
Deferral Account is adjusted to reflect Deferrals, transfers between Investment
Funds, distributions, notional gains or losses, and expenses.

-5-    

--------------------------------------------------------------------------------








Section 3    
Participation and Deferral Elections
3.1    Participation. Subject to the conditions and limitations of the Plan, any
Eligible Employee who makes a Deferral Election as described in Section 3.2
shall become a Participant in the Plan and shall remain a Participant until the
entire balance of his Deferral Account is distributed to him.
3.2    Rules for Deferral Elections. Any Eligible Employee may make a Deferral
Election for a Plan Year in accordance with the rules set forth below.
(a)
Eligibility. An Eligible Employee shall be eligible to make a Deferral Election
only if he is an active, regular, full-time employee on the date such election
is made.

(b)
Deferral Amounts. Under the Plan, for each Plan Year, an Eligible Employee may
make no more than one Deferral Election for each of the Eligible Employee’s
Long-Term Incentive Payments, Annual Bonus, Annual Base Salary and other
payments in the amounts set forth below:

(i)
All or any portion of the Eligible Employee’s Annual Base Salary.

(ii)
All or any portion not less than 25 percent of the Eligible Employee’s Annual
Bonus.

(iii)
The Eligible Employee’s Long-Term Incentive Payment in such increments and
subject to such limitations and restrictions as the Committee may establish.
Tranches of restricted stock units or other awards granted under the Stock Plan
on a single date that vest on different dates may be treated as separate
Long-Term Incentive Payments.


-6-    

--------------------------------------------------------------------------------






(iv)
With respect to any other bonuses and incentive payments under any plan or
arrangement established by the Company or an Employer as the Committee may
designate as compensation eligible for deferral under this Plan, in such
increments and subject to such limitations and restrictions as the Committee may
establish.

(c)
Timing and Other Requirements for Deferral Elections. All Deferral Elections
must be made in such form as the Committee may prescribe and must be received by
the Committee no later than the date specified by the Committee.

(i)
With respect to deferrals of Annual Base Salary, the date specified by the
Committee generally may be no later than the end of the calendar year preceding
the calendar year in which the Annual Base Salary is anticipated to be paid.

(ii)
With respect to the deferral of an Annual Bonus, the date specified by the
Committee generally may be no later than the end of the calendar year preceding
the beginning of the measurement period for such Annual Bonus; provided,
however, that if the Committee determines that such Annual Bonus qualifies as
“performance-based compensation” (as defined in Code Section 409A(4)(B)(iii) and
the regulations thereunder), such Deferral Election may be made no later than
six months before the end of the measurement period.

(iii)
With respect to the initial deferral of a Long-Term Incentive Payment, the date
specified by the Committee generally may be no later than the date that is 30
days after the date of grant and no later than 12 months prior to the earliest
date on which such Long-Term Incentive Payment will become vested; provided,
however, that: (A) if an initial deferral of a Long-Term Incentive Payment is
not


-7-    

--------------------------------------------------------------------------------






completed within the time frames specified above, then a Re-Deferral Election
may be elected to the extent permitted by subsection 3.2(i) below, and (B) if
the Committee determines that such Long-Term Incentive Payment qualifies as
“performance-based compensation” (as defined above), then such Deferral Election
may be made no later than six months before the end of the measurement period.
The Committee, in its complete discretion, may modify the general rules set
forth above as permitted by guidance issued under Code Section 409A.
(d)
Special Rule for Newly Eligible Employees. Notwithstanding anything in paragraph
(c) above to the contrary, in the first year in which an Eligible Employee
becomes eligible to participate in the Plan, such Participant may make a
Deferral Election within 30 days after the date the Participant first become
eligible to participate; provided, however, that such election may only apply to
compensation with respect to services to be performed subsequent to the election
(with Annual Bonuses and Long-Term Incentive Payments prorated to the extent
necessary to comply with regulations issued under Code Section 409A).

(e)
Elections Generally Irrevocable. Deferral Elections shall be irrevocable;
provided, that if the Committee determines that a Participant has an
Unforeseeable Financial Emergency, then the Participant’s Deferral Elections
then in effect shall be revoked for the balance of the Plan Year with respect to
all amounts not previously deferred; however, such Participant may make a new
Deferral Election for the following Plan Year.

(f)
Investment Election. As part of each Deferral Election, an Eligible Employee
must elect the Investment Funds that shall apply to the Deferral in accordance
with Section 4.2.


-8-    

--------------------------------------------------------------------------------






(g)
Distribution Dates. As part of each Deferral Election, the Eligible Employee
must specify a Distribution Date, which cannot be prior to the January 1
following the first anniversary of the date the Deferral Election is made. The
Eligible Employee may also specify that payment may be made on the earlier of
the Distribution Date or the Eligible Employee’s Separation from Service. An
Eligible Employee may make a different Deferral Election for each separate
Deferral under the Plan. Except as provided in subsection (i) below, an election
under this subsection (g) is irrevocable and shall apply only to that portion of
the Participant’s Deferral Account that is attributable to the Deferral.

(h)
Distribution Form. As part of each Deferral Election, an Eligible Employee must
elect the form in which the Deferral will be paid in accordance with Section
5.1. The distribution form specified may, but need not, be the same for all
distribution events. Except as provided in Section 5.1, an Eligible Employee’s
election as to the method of payment shall be irrevocable.

(i)
Re-Deferrals. A Participant may make a Re-Deferral Election; provided, that no
Re-Deferral Election shall be effective unless (i) the Committee receives the
election at least 12 months prior to the Distribution Date to be changed, and
(ii) the new Distribution Date is on or after the fifth anniversary of the prior
Distribution Date. All Re-Deferral Elections shall be irrevocable and shall be
made pursuant to such rules as the Committee may prescribe. If an initial
deferral of a Long-Term Incentive Payment is not made within the time period
specified in subsection 3.2(c), then a Re-Deferral Election may be made under
this subsection no later than 12 months prior to the date on which such
Long-Term Incentive Payment becomes vested. Notwithstanding any rules of the
Plan to the contrary, the Committee, in its complete discretion, may modify the
general redeferral rules set forth above as permitted by guidance issued under
Code Section 409A.


-9-    

--------------------------------------------------------------------------------






(j)
Reduction for FICA and Income Taxes. Notwithstanding a Participant’s Deferral
Election or any Plan provision to the contrary, the Company or an Employer may
reduce a Participant’s Deferrals to the extent necessary to pay applicable
Social Security taxes, including the Medicare portion of such taxes, or
applicable state, local or foreign income taxes, payable on Deferrals before
they would otherwise be paid or made available to the Participant.

(k)
Change in Deferrals due to Change in Election under Section 125 Plan. A change
in a Participant’s Deferrals under the Plan will not be treated as an
accelerated payment nor an impermissible Deferral Election, to the extent the
change results solely from a change in the Participant’s election under a Code
Section 125 plan maintained by the Company or an Employer.

3.3    Transfers. With the consent of the Committee and subject to such limits
and in accordance with such rules as the Committee may establish in its sole
discretion, a Participant who is employed by a subsidiary of the Company may
elect to transfer his entire Deferral Account to a similar deferred compensation
plan maintained by such subsidiary; provided, that no portion of a Participant’s
Deferral Account that is attributable to a Deferral, the Distribution Date for
which has or will have occurred before the scheduled transfer date, may be
transferred under this provision.
3.4    Employer Deferrals. In addition to Deferrals made pursuant to a
Participant’s Deferral Election under this Section 3, an Employer may credit an
Employer Deferral to a Participant’s Deferral Account. The amount of any
Employer Deferral shall be determined by the Employer in its complete
discretion. Prior to the beginning of the period in which the related services
are performed with respect to an Employer Deferral, the Employer shall specify
the Distribution Date, any applicable vesting requirements, and the form of
payment for the Employer Deferral. Once credited to the Participant’s Deferral
Account, the Employer Deferral shall be treated the same as any other Deferral
under the Plan.

-10-    

--------------------------------------------------------------------------------








Section 4    
Deferral Accounts
4.1    Deferral Accounts. All amounts deferred pursuant to a Participant’s
Deferral Elections under the Plan shall be allocated to the Participant’s
Deferral Account in accordance with procedures established by the Committee. The
Committee shall maintain a separate subaccount under a Participant’s Deferral
Account for each Deferral.
4.2    Investment Funds. The available Investment Funds for the notional
investment of Participants’ Deferral Accounts shall include the Stock Equivalent
Fund and the Interest Account, each as further described below, and such other
Investment Funds designated from time to time by members of the Company’s
management identified by the Committee. The Investment Funds are for
recordkeeping purposes only and do not allow Participants to direct the
investment of any Company assets (including, if applicable, the assets of any
Trust related to the Plan).
(e)
Stock Equivalent Account.

(i)
Amounts to be invested in the Stock Equivalent Account shall be converted to
common stock equivalents as of the applicable crediting date, based on the
applicable Market Value of Company common stock. Fractional stock equivalents
shall be computed.

(ii)
An amount equal to the number of common stock equivalents as of the record date
multiplied by the dividend paid on applicable common stock on each dividend
payment date shall be credited to the Participant’s Deferral Account as soon as
possible after the dividend payment date and shall be notionally invested in
additional common stock equivalents.


-11-    

--------------------------------------------------------------------------------






(iii)
In the event of any stock dividend, stock split, combination or exchange of
securities, merger, consolidation, recapitalization, spin-off or other
distribution (other than normal cash dividends) of any or all of the assets of
the Company to stockholders, or any other similar change or event, adjustments
shall be made with respect to the number of common stock equivalents credited to
a Participant’s Deferral Account, as the Committee, in its discretion, may deem
appropriate to reflect such change or event.

(f)
Interest Account. Under the Interest Account, interest is credited at the rate
determined by the Committee from time to time; provided, however, that the rate
of interest from the Effective Date through the end of the Company’s 2006 fiscal
year shall be 4.775%, the rate of interest from January 1, 2007 through December
31, 2013 shall be the 5-year constant maturity Treasury note interest rate as
published by the Federal Reserve in effect on the first business date of the
applicable calendar year and, effective January 1, 2014, the rate of interest
shall be designated from time to time by members of the Company’s management
identified by the Committee, but not to exceed a rate that would be considered
an above-market interest rate under applicable rules issued by the Securities
and Exchange Commission.

4.3    Investment Elections and Changes. A Participant may elect from among the
Investment Funds for the notional investment of his Deferral Account from time
to time in accordance with procedures established by the Committee and the
following:
(a)
Except as provided in subsection (b) below with respect to Long-Term Incentive
Payments, if the Participant fails to make an investment election with respect
to a Deferral, the Deferral shall be deemed to be invested in the Investment
Fund identified by the Committee.


-12-    

--------------------------------------------------------------------------------






(b)
Any Deferral attributable to a Long-Term Incentive Payment in the form of common
stock, restricted or otherwise, shall automatically be deemed to be invested in
the Stock Equivalent Account and shall remain so invested for a minimum period
of one year after such Deferral is credited under the Plan; thereafter, the
Participant may make an investment election with respect to such Deferral in
accordance with subsection (c) below.

(c)
Subject to subsection (b) above, a Participant may elect to transfer all or a
part of his notional interest in an Investment Fund to one or more of the other
available Investment Funds. Any such transfer shall be made in accordance with
procedures established by the Committee.

4.4    Adjustment of Accounts. Pursuant to rules established by the Committee
and applied on a uniform basis, Participants’ Deferral Accounts shall be
adjusted on each Valuation Date specified by the Committee, to reflect the value
of the various Investment Funds as of such date, including adjustments to
reflect any Deferrals, notional transfers between Investment Funds, and notional
gains, losses, expenses, appreciation, or depreciation with respect to such
Deferral Accounts since the previous Valuation Date. The value of an Investment
Fund at any Valuation Date shall be based on the fair market value of the
Investment Fund as determined in accordance with procedures established by the
Committee; the value of the Stock Equivalent Fund shall be based on the Market
Value as of the applicable date.
4.5    Vesting. Unless a different rule is specified for Employer Deferrals
under Section 3.4, a Participant shall be fully vested at all times in the
balance of his Deferral Account.

-13-    

--------------------------------------------------------------------------------








Section 5    
Payment of Benefits
5.1    Time and Method of Payment Under the Plan.
(g)
Distribution Options. Payment of a Participant’s Deferral made under the Plan
shall be made in a single lump sum or in substantially equal annual installments
over a period not exceeding ten years as elected by the Participant in the
Deferral Election. If installment payments are elected, then except as provided
in Section 5.4, the amount to be paid to the Participant as of an applicable
payment date shall be determined by dividing the Participant’s Deferral Account
balance as of the applicable Balance Calculation Date by the number of remaining
installment payments. If a Participant fails to elect a method of payment, such
payment shall be made in a single lump sum. Notwithstanding any provision of the
Plan or a Participant’s Deferral Election, if a Participant’s distribution event
is his Separation from Service, then payment shall be made in a single lump sum.

(h)
Time When Payments Begin. If a Participant’s Deferral is payable in a single
lump sum, the payment shall be made within the 60-day period following the
applicable Balance Calculation Date. If a Participant’s Deferral is payable in
installment payments, then the Participant’s Deferral shall be paid in
substantially equal annual installments commencing with the initial Balance
Calculation Date and continuing on subsequent anniversaries of the initial
Balance Calculation Date; provided that, if the Participant’s installments
commenced before November 1, 2013, then the remaining installment payments shall
be made as of each subsequent January 1st (based on the preceding December 31st
Deferral Account balance) over the period elected by the Participant in the


-14-    

--------------------------------------------------------------------------------






Deferral Election. Notwithstanding any other provision of the Plan to the
contrary: (i) distributions to be made to a Top-50 Employee upon his Separation
from Service shall not be made before the date that is six months after the
Top-50 Employee’s Separation from Service; and (ii) if any applicable payment
period begins in one Plan Year and ends in the following Plan Year, the
Participant shall not have the right to designate the year of the payment.
(i)
Changing Distribution Method. After the original Deferral Election, a
Participant may elect to change the method of payment for a Deferral; provided,
that such election shall be treated as a Re-Deferral Election. Installment
payments shall be treated as a single payment for purposes of making a
Re-Deferral Election, and the first scheduled installment will be the measuring
standard for purposes of determining whether a Re-Deferral Election complies
with the requirements of subsection 3.2(i) above.

(j)
Special Rule for Small Amounts. Notwithstanding any election by the Participant
regarding the timing and manner of payment of his Deferrals, upon a
Participant’s Separation from Service, if the total value of the Participant’s
Deferral Account (excluding Grandfathered Deferrals described in Supplement I to
this Plan, and determined as of the last business day of the month in which the
Participant’s Separation from Service occurs) is less than $25,000, then the
Participant’s Deferral Account shall be distributed in a lump sum within 60 days
after the month in which the Participant’s Separation from Service occurs.
Pursuant to subsection 5.1(b) above, a six-month delay shall be required for any
such distribution to a Top-50 Employee.


-15-    

--------------------------------------------------------------------------------






5.2    Payment Upon Total Disability. In the event a Participant becomes totally
disabled before all amounts credited to his Deferral Account have been paid,
payment of the Participant’s Deferral Account shall be made in a lump sum within
the 60-day period following the applicable Balance Calculation Date; provided
that, if a Participant who is a Top-50 Employee incurs a Separation from Service
and then becomes totally disabled, payment may not be made under this Section
5.2 before the end of the six-month period following the Participant’s
Separation from Service and if the aforementioned 60-day period begins in one
Plan Year and ends in the following Plan Year, the Participant shall not have
the right to designate the year of the payment. A Participant will be considered
to be totally disabled if the Participant (a) is determined to be unable to
engage in any substantially gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s Employer.
5.3    Payment Upon Death of a Participant. In the event a Participant dies
before all amounts credited to his Deferral Account have been paid, payment of
the Participant’s Deferral Account shall be made to the Participant’s
Beneficiary in a single lump sum payment within the 60-day period after the
applicable Balance Calculation Date; provided that, if such 60-day period begins
in one Plan Year and ends in the following Plan Year, the Participant’s
Beneficiary shall not have the right to designate the year of the payment .
5.4    Form of Payment. The distribution of that portion of a Participant’s
Deferral Account deemed to be invested in an Investment Fund other than the
Stock Equivalent Account shall be made in cash. The distribution of that portion
of a Participant’s Deferral Account deemed to be invested in the Stock
Equivalent Account, less applicable withholding, shall be distributed in whole
shares of Company common stock with fractional shares credited to federal income
taxes withheld. The number of shares of applicable Company common stock to be
paid to a Participant as of any applicable payment date or event shall be equal
to the number of common stock equivalents accumulated in the Stock Equivalent
Account on the applicable

-16-    

--------------------------------------------------------------------------------






Balance Calculation Date divided by the total of the payments to be made.
Notwithstanding the foregoing, any portion of a Deferral deemed to be invested
in the Stock Equivalent Account shall be distributed under the Stock Plan
5.5    Unforeseeable Financial Emergency. If the Committee determines that a
Participant has incurred an Unforeseeable Financial Emergency, the Participant
may withdraw in cash and/or stock the portion of the balance of his Deferral
Account needed to satisfy the Unforeseeable Financial Emergency, to the extent
that the Unforeseeable Financial Emergency may not be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or by cessation of Deferrals under the
Plan. A withdrawal on account of an Unforeseeable Financial Emergency shall be
paid within the 60-day period following the date on which the withdrawal is
approved by the Committee.
5.6    Withholding of Taxes. The Company shall withhold any applicable Federal,
state or local income, employment or other tax from payments due under the Plan.


Section 6    
Miscellaneous
6.1    Funding. Benefits payable under the Plan to any Participant shall be paid
directly by the Participant’s Employer (including the Company if the Participant
is employed by the Company). The Company and the Employers shall not be required
to fund or otherwise segregate assets to be used for payment of benefits under
the Plan. Notwithstanding the foregoing, the Company and the Employers, in the
discretion of the Committee, may maintain one or more Trusts; provided that, in
no event shall the Company or an Employer make a contribution or deposit to a
Trust during a “restricted period” as defined in Code Section 409A(b)(3). The
assets of any such Trusts with respect to benefits payable to the employees of
each Employer shall remain the assets of such Employer subject to the claims of
its general creditors. Any payments by a Trust of benefits provided to a
Participant under the Plan shall be considered

-17-    

--------------------------------------------------------------------------------






payment by the Company or the Employer and shall discharge the Company or the
Employer of any further liability under the Plan for such payments.
6.2    Account Statements. As soon as practical after the end of each calendar
year (or after such additional date or dates as the Committee, in its
discretion, may designate), each Participant shall be provided with a statement
of the balance of his Deferral Account hereunder as of the last day of such
calendar year (or as of such other dates as the Committee, in its discretion,
may designate).
6.3    Employment Rights. Establishment of the Plan shall not be construed to
give any Eligible Employee the right to be retained in the Company’s service or
to any benefits not specifically provided by the Plan.
6.4    Interests Not Transferable. No benefit payable at any time under the Plan
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment, or other legal process, or encumbrance of any kind, except
(a) as provided for under the sections of a Company plan or agreement that state
the Company’s authority to demand repayment of amounts owed to the Company
pursuant to those sections, (b) as required for purposes of withholding of any
tax under the laws of the United States or any state or locality, or (c)
pursuant to a court-approved property settlement agreement issued incident to
the Participant’s divorce. Any attempt to alienate, sell, transfer, assign,
pledge or otherwise encumber any such benefits, whether currently or thereafter
payable, shall be void. No person shall, in any manner, be liable for or subject
to the debts or liabilities of any person entitled to such benefits. If any
person shall attempt to, or shall alienate, sell, transfer, assign, pledge or
otherwise encumber his benefits under the Plan, or if by any reason of his
bankruptcy or other event happening at any time, such benefits would devolve
upon any other person or would not be enjoyed by the person entitled thereto
under the Plan, then the Committee, in its discretion, may terminate the
interest in any such benefits of the person entitled thereto under the Plan and
hold or apply them for or to the benefit of such person entitled thereto under
the Plan or his spouse, children or other dependents, or any of them, in such
manner as the Committee may deem proper.

-18-    

--------------------------------------------------------------------------------






6.5    Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the
amounts of the Deferral Account of a Participant that are not distributed
because of the Committee’s inability, after a reasonable search, to locate a
Participant or his Beneficiary, as applicable, by the later of the end of the
Plan Year in which the Participant’s Distribution Date, Separation from Service,
or death occurs, or the end of the 90-day period following said Distribution
Date, Separation from Service, or death. Unclaimed amounts shall be forfeited at
the end of such period. These forfeitures will reduce the obligations of the
Company under the Plan, and the Participant or Beneficiary, as applicable, shall
have no further right to his Deferral Account.
6.6    Controlling Law, Venue. The law of North Carolina, without regard to any
state’s choice of law principles, shall be controlling in all matters relating
to the Plan to the extent not preempted by ERISA. Any legal action related to
the Plan shall be brought only in a federal or state court located in North
Carolina.
6.7    Gender and Number. Words in the masculine gender shall include the
feminine, and the plural shall include the singular and the singular shall
include the plural.
6.8    Action by the Company. Except as otherwise specifically provided herein,
any action required of or permitted by the Company under the Plan shall be by
resolution of the Board of Directors of the Company or by action of any member
of the Committee or person(s) authorized by resolution of the Board of Directors
of the Company.
Section 7    
Employer Participation
Any subsidiary or affiliate of the Company incorporated under the laws of any
state in the United States may, with the approval of the Committee and under
such terms and conditions as the Committee may prescribe, adopt the Plan. The
Committee may amend the Plan as necessary or desirable to reflect the adoption
of the Plan by an Employer; provided, however, that an adopting Employer shall
not have the authority to amend or terminate the Plan under Section 8.

-19-    

--------------------------------------------------------------------------------








Section 8    
Amendment and Termination
The Company intends the Plan to be permanent, but reserves the right at any time
by action of its Board of Directors to modify, amend or terminate the Plan;
provided, however, that any amendment or termination of the Plan shall not
reduce or eliminate any Deferral Account accrued through the date of such
amendment or termination. Upon termination of the Plan, the Committee may
provide that, notwithstanding the Distribution Date or form selected by each
Participant, all Deferral Accounts will be distributed on a date and in a form
selected by the Committee.
The Committee shall have the authority to adopt amendments to the Plan as set
forth in resolutions of the Compensation Committee of the Board of Directors of
the Company. The Committee shall provide notice of amendments it adopts to the
Compensation Committee of the Board of Directors of the Company on a timely
basis.
Any amendment or termination of the Plan shall comply with the restrictions of
Code Section 409A to the extent applicable. Specifically, no amendment or
termination of the Plan may accelerate a scheduled payment unless permitted by
Treasury regulations section 1.409A-3(j)(4), nor may any amendment permit a
subsequent deferral unless such amendment complies with the requirements of
Treasury regulations section 1.409A-2(b).



-20-    

--------------------------------------------------------------------------------






SUPPLEMENT I
TO
HANESBRANDS INC.
EXECUTIVE DEFERRED COMPENSATION PLAN


Liabilities Transferred From
Sara Lee Corporation
Executive Deferred Compensation Plan
1.
Background. In connection with the establishment of the Company, Sara Lee
Corporation (“Sara Lee”) and the Company caused the liabilities under the Sara
Lee Corporation Executive Deferred Compensation Plan (the “Sara Lee Plan”)
attributable to current and former employees of the Company (and of the
Company’s predecessor, the Branded Apparel division of Sara Lee) to be
transferred to the Plan. Current and former employees described in the
immediately preceding sentence are described herein as “Transferred
Participants.”

2.
Transfer, Effect of Transfer. Effective on January 1, 2006 (the “Transfer
Date”), the liabilities/account balances of the Sara Lee Plan attributable to
the Transferred Participants were transferred to the Company, to be held and
administered in accordance with the terms of the Plan, as amended; provided,
that any elections made under the Sara Lee Plan shall remain in effect under the
Plan, and beneficiary designations made under the Sara Lee Plan shall remain in
effect until changed in accordance with Section 2.4 of the Plan. The Plan is the
successor to the Sara Lee Plan with regard to Transferred Participants.

3.
Special Rules for Grandfathered Deferrals. Any deferrals made by a Transferred
Participant under the Sara Lee Plan prior to January 1, 2005 (“Grandfathered
Deferrals”) shall be subject to the rules set forth below.


I-1    

--------------------------------------------------------------------------------






(a)
Previously Elected Distribution Dates. As part of each Deferral Election, the
Transferred Participant was required to specify a Distribution Date for the
Grandfathered Deferral, which may differ for various Grandfathered Deferrals.
Except as provided below, each Distribution Date is irrevocable and shall apply
only to that portion of the Transferred Participant’s Deferral Account, which is
attributable to that Grandfathered Deferral.

(b)
Previously Elected Distribution Form. As part of each Deferral Election, a
Transferred Participant was required to elect the form in which the
Grandfathered Deferral will be paid beginning on the selected Distribution Date
as either (i) a single lump sum or (ii) substantially equal annual installments
over a period not exceeding ten years. If a Transferred Participant’s
Grandfathered Deferral is payable in a single lump sum, the payment shall be
made within the 60-day period following the applicable Balance Calculation Date.
If a Transferred Participant’s Grandfathered Deferral is payable in installment
payments, then payments shall be made in substantially equal annual installments
commencing in the month following the initial Balance Calculation Date and
continuing on subsequent anniversaries of the initial Balance Calculation Date;
provided that, if the Participant’s installments commenced before November 1,
2013, then the remaining installment payments shall be made as of each
subsequent January 1 (based on the preceding December 31st Grandfathered
Deferral Account balance) over the period elected by the Transferred Participant
in the Deferral Election. Except as provided below, a Transferred Participant’s
election as to the time and method of payment shall be irrevocable.

(c)
Re-Deferral Elections for Grandfathered Amounts. A Transferred Participant may
make a Re-Deferral Election with respect to Grandfathered Deferrals; provided,
that no Re-Deferral Election shall be effective unless (i) the Committee
receives the election prior to the


I-2    

--------------------------------------------------------------------------------






December 1 of the calendar year preceding the calendar year in which the
Distribution Date to be changed occurs, and (ii) the new Distribution Date is at
least 12 months after the prior Distribution Date. All Re-Deferral Elections
must be made pursuant to such rules as the Committee may prescribe.
(d)
Change in Method of Payment of Grandfathered Deferrals. A Transferred
Participant may make a one-time election to change the method of payment elected
by the Transferred Participant; provided, that such election shall not be
effective unless the election to change the method of payment is received by the
Committee prior to the December 1 of the calendar year preceding the calendar
year in which the Distribution Date specified in the original Deferral Election
occurs. All such elections must be made pursuant to such rules as the Committee
may prescribe.

(e)
Unforeseeable Financial Emergency. If the Committee determines that a
Participant has incurred an Unforeseeable Financial Emergency, the Participant
may withdraw in cash and/or stock the portion of the balance of his Deferral
Account needed to satisfy the Unforeseeable Financial Emergency, to the extent
that the Unforeseeable Financial Emergency may not be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship. A withdrawal on account of an
Unforeseeable Financial Emergency shall be paid as soon as possible following
the date on which the withdrawal is approved.

(f)
Early Withdrawal with Penalty. Notwithstanding the other provisions of the Plan
and this Supplement to the contrary, a Transferred Participant may request a
withdrawal from his Grandfathered Deferrals, pro rata, by filing a request with
the Committee in such form as the Committee may prescribe. Any withdrawal under
this provision will be charged with a 10


I-3    

--------------------------------------------------------------------------------






percent early withdrawal penalty, which will be withheld from the amount
withdrawn and forfeited.
(g)
Disability. In the event a Transferred Participant becomes totally disabled (as
defined above) before all Grandfathered Deferrals have been paid, payment of the
Transferred Participant’s Grandfathered Deferrals shall be made or commence at
the time and in the form of payment elected by the disabled Transferred
Participant; provided, that the disabled Transferred Participant requests
payment in writing within 180 days of becoming disabled. If such a request is
not made, the disabled Transferred Participant’s Grandfathered Deferrals will be
paid pursuant to the Deferral Elections and the normal provisions of the Plan.

(h)
Death. In the event a Transferred Participant dies before all Grandfathered
Deferrals have been paid, payment of the Transferred Participant’s Grandfathered
Deferrals shall be made or shall commence in at the time and in the form of
payment elected by the Transferred Participant’s Beneficiary or the
executor/executrix of the Transferred Participant’s estate; provided, that the
request is made in writing within 180 days of the Transferred Participant’s
death. If such a request is not made, the deceased Transferred Participant’s
Grandfathered Deferrals will be paid pursuant to the Deferral Elections and the
normal provisions of the Plan.

(i)
Small Amounts. Notwithstanding any election by the Transferred Participant
regarding the timing and manner of payment of his Grandfathered Deferrals, upon
a Participant’s retirement or other termination of employment, if the total
value of the Transferred Participant’s Grandfathered Deferrals (determined as of
the end of the month in which the Participant retires or otherwise terminates
his employment) is less than $10,000, then the Transferred Participant’s
Grandfathered Deferrals shall be distributed in a lump sum as soon as
practicable thereafter.


I-4    

--------------------------------------------------------------------------------






4.
Liberty Fabrics Plan Transfer. Effective June 30, 2002, the account balances of
certain participants in the Liberty Fabrics, Inc. Nonqualified Deferred
Compensation Plan (the “Liberty Plan”) were transferred to and became subject to
the provisions of the Sara Lee Plan. Those balances in the Sara Lee Plan were
transferred to the Plan as part of the transfers described in this Supplement
and shall be treated as separate Grandfathered Deferrals under the Plan.
Accordingly, each Liberty Plan participant has specified a Distribution Date,
method of payment, and investment alternative with respect to such transferred
account balance. However, notwithstanding anything contained in the Plan to the
contrary, a Liberty Plan participant may not make a one-time election to change
the method of payment under Paragraph 3 above with respect to his transferred
account balance.

5.
Rules for Non-Grandfathered Amounts. Amounts transferred from the Sara Lee Plan
that were deferred on or after January 1, 2005 shall be subject to the rules
described in the Plan rather than under Paragraph 3 of this Supplement.

6.
General. Except as expressly provided to the contrary in this Supplement,
Transferred Participants will be subject to the terms and conditions of the
Plan, as amended from time to time. The terms expressly defined in this
Supplement shall supersede any conflicting terms of the Plan. All other defined
terms used in this Supplement shall have the same meanings assigned to them by
the Plan.


I-5    